Citation Nr: 1237170	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected left foot plantar heel spurs and fasciitis.

2.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Jason J. Quintero, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran was a member of the United States Army Reserves, with periods of active duty from July 1986 to November 1986, March 1990 to May 1991, and March 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Atlanta, GA, Regional Office (RO) of the United States Department of Veterans Affairs which denied entitlement to the benefits sought.  The St. Petersburg RO had jurisdiction over the Veteran based on his residence, but he was a VA employee at the time of the decision under appeal.

In addition to the issues listed above, the Veteran also disagreed with an October 2007 decision to deny service connection for a right knee disability.  That benefit was subsequently granted in a February 2010 Decision Review Officer (DRO) decision, and hence no further question remains before the Board with regard to the right knee.  Similarly, the September 2009 RO determination that reduction of the evaluation for a headache disorder (as proposed in October 2007) was not appropriate has satisfied the Veteran's dispute regarding that disability.

Finally, the Veteran filed a notice of disagreement with a December 2008 decision on a number of issues; a statement of the case was issued in August 2011.  However, the Veteran did not then perfect his appeal.  The issues currently on appeal are as listed above; the issue with regard to evaluation of an acquired psychiatric disorder has been recharacterized to reflect the service connection for multiple currently diagnosed conditions.

The issues of service connection for a left knee disability and evaluation of an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

Left foot plantar heel spurs and fasciitis are manifested by moderate impairment, marked by increased pain on use.


CONCLUSION OF LAW

The criteria for an increased 10 percent evaluation, but no higher, for service-connected left foot plantar heel spurs and fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Appropriate notice was provided in Jun3 2007, July 2007 and October 2009 letters.  The claim was subsequently readjudicated, most recently in a February 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA attempted to obtain the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, but SSA certified that no file existed for the Veteran.  38 C.F.R. § 3.159 (c) (2). Relevant VA examinations were performed in July 2007 and December 2009; examiners made all required clinical findings, and the examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  An updated examination is not required in the absence of any indication of worsening; the Veteran has stated that his foot condition is stable.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's left foot plantar heel spurs and fasciitis are rated under Code 5276, by analogy to pes planus.  Neither heel spurs nor plantar fasciitis are listed conditions in the Rating Schedule.  In such cases, evaluations are assigned under the criteria for another condition, closely associated through the functions affected, the anatomical localization, and symptomatology.  38 C.F.R. § 4.20.  

Code 5276 provides that a 0 percent evaluation is assigned for mild symptoms which are relieved by a built up shoe or arch support.  A 10 percent evaluation is warranted for moderate impairment, marked by weight-bearing in a line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet; the 10 percent rating applied whether the condition is bilateral or unilateral.  For severe impairment, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities, a 20 percent evaluation is assigned for a unilateral condition and a 30 percent for a bilateral condition.  When the disability is pronounced, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and is not improved by orthopedic shoes or appliances, a 30 percent evaluation for unilateral disability is assigned, and a 50 percent evaluation is applied for bilateral disability.  38 C.F.R. § 4.71a, Code 5276.

Post-service treatment records do not demonstrate regular or consistent complaints of left foot pain.  Doctors and other care providers repeatedly failed to note any complaints or clinical findings related to the left foot, though the Veteran was seen regularly for other conditions.

At the July 2007 VA examination, the Veteran stated that his foot condition had been stable since his separation from service in 2004.  He stated he took ibuprofen for pain and performed stretches.  He described pain in the left foot arch when standing, and stated that the foot swelled.  He complained of foot weakness and a "needle sensation" in the heel.  The left foot was objectively and significantly tender at the heel and into the arch.  No abnormalities were seen on x-ray.  The examiner diagnosed plantar fasciitis, and opined that the condition had a significant effect on the Veteran's mobility.  

At the December 2009 VA examination, the Veteran complained of daily left foot pain, particularly when he stood barefoot.  Medication helped a little.  He did not use corrective devices, but did prefer to wear tennis shoes, as they were more comfortable.  Physical therapy, involving stretches, also helped.  On physical examination, the veteran walked normally in shoes, but seemed to favor the left foot when barefoot.  He did have an arch.  There was tenderness of the arch, and the fascia seemed stiff.  There were no calluses or other indications of abnormal weight bearing.  The Achilles tendon was aligned.  Plantar fasciitis was diagnosed; this had no functional effect "except for pain."  

At both VA examinations, the Veteran has indicated that with use, he experienced left foot arch and heel pain.  Examiners objectively noted tenderness of the foot in the areas complained of by the Veteran.  The criteria provide a 10 percent evaluation for pain on manipulation and use.  The Veteran has not at any time reported complete relief of his symptoms with treatment; such relief is the hallmark of the criteria for the currently assigned noncompensable evaluation.  

The disability picture presented more closely approximates the criteria for a 10 percent evaluation.  The presence of pain, even without abnormal weight bearing, warrants assignment of a compensable evaluation.  In the absence of any of the characteristic manifestations of severe impairment, a yet higher 20 percent evaluation for the unilateral left foot disability is not warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule provides higher evaluations than that assigned for degrees of impairment and specific manifestations of disability which are simply not present at this time.  The manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  The criteria fully encompass the Veteran's complaints and descriptions of impairment and are therefore adequate for rating of the disability.  No further discussion of extraschedular evaluation is required.

ORDER

An increased 10 percent evaluation, but no higher, for service-connected left foot plantar heel spurs and fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

With regard to the remaining issues on appeal, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder Evaluation

The Veteran was initially service-connected for an adjustment disorder with depressed mood, rated 30 percent disabling.  He additionally sought service connection for posttraumatic stress disorder (PTSD); in a February 2010 DRO decision, service connection for PTSD was awarded, and a 50 percent evaluation was assigned for the totality of the psychiatric impairment, effective from December 15, 2006, the date of receipt of the claim.  

VA treatment records reveal that the Veteran regularly participated in group and individual therapy; records through September 2009 are associated with the claims file.  He was afforded VA examinations in July 2007 and November 2009.  No more recent medical records are associated with the claim; this includes records maintained electronically in the Virtual VA system.

The November 2009 VA examiner noted that the Veteran's psychiatric difficulties were aggravated by his service-connected physical disabilities.  The Veteran has reported that his physical problems, particularly a cervical spine disability and migraine headaches, are progressive; he has even filed suit with the Court of Federal Claims over the disability evaluations assigned by the service department.  In light of indications of worsening, and the passage of three years since the most recent examination or update in treatment records, remand is advisable to obtain current findings with regard to the Veteran's acquired psychiatric disability.

Additionally, updated treatment records should be obtained.  This includes VA records after September 2009, as well as any private records.  The Veteran's representative reports that he is currently employed overseas; he should be contacted to determine where he currently receives treatment so that pertinent records may be obtained.

Left Knee Disability

Service records show that the Veteran is jump-qualified, with a parachutist badge.  He reports that in the process of his training for such, he sustained repeated heavy traumas to the legs and knees; while he does not report a specific injury, he does allege that the repetitive stresses contributed to his current left knee problems.  He also maintains that the other "wear and tear" of military life, to include training, marching, and the carrying of heavy loads, contributed to his condition.

Post-service records show treatment for complaints of left knee pain since approximately 2006.  While no clear diagnosis is provided, the possibility of a torn meniscus is raised.  As there is competent and credible evidence of current disability and in-service stresses, an examination is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any and all private medical care providers he has seen for left knee or psychiatric conditions since 2009.  

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the medical centers in Tampa and Bay Pines, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of September 2009 to the present.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  After completion of the foregoing, schedule the Veteran for a VA mental disorders examination.  The examiner must fully describe all current signs, symptoms, and manifestations of the Veteran's service-connected adjustment disorder, mood disorder, and PTSD with depression.  The examiner must specifically comment on the impact of the conditions on daily life and occupational functioning.

4.  Schedule the Veteran for a VA Joints examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  In light of the Veteran's apparent foreign residence, it is acceptable to supply complete copies of service treatment records and VA and private treatment records for review in place of the physical claims file.

The examiner must identify all current diagnoses of the left knee and fully describe all current signs, symptoms, manifestations, and functional impairments attributable to such.  The examiner must then opine as to whether it is at least as likely as not any diagnosed condition or identified functional impairment was caused or aggravated by military service or a service connected disability, to include the right knee patellofemoral pain syndrome.  The examiner is notified that the Veteran is jump-qualified, and performed multiple parachute jumps in service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The record indicates that the Veteran currently lives and works overseas.  If examination at a stateside VA or VA-contracted facility cannot be reasonably and timely accomplished, appropriate steps to secure an adequate examination at the Veteran's current location must be complied with.  See M21-1MR, III.iv.3.A.1.h.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


